Citation Nr: 1419486	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2013, the Board remanded the appeal for further development, and it again returns to the Board for appellate review.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin disability, to include as due to exposure to herbicides and/or sunlight. 

In the Board's August 2013 remand, the examiner was specifically directed to identify all skin disabilities, to include affected body parts, and to address whether each disability is causally related to service exposure to herbicides and/or sunlight.  The October 2013 opinion diagnosed basal and squamous cell cancer of the skin but did not identify specific body parts affected.  The Board would also note that the examiner in October 2013 cited to medical literature in general to support the opinion without identifying any specific text or article.  Additionally, although the examiner said that there was no notation of sunburn in service, there is a June 1966 treatment report in which there is a notation that the Veteran has "sun burn."

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's August 2013 remand.  Id.  
In light of the above, the Board agrees with the Veteran's representative that the appeal must again be remanded, since the Board finds that there is insufficient medical evidence to grant the claim, so that an adequate VA opinion as to the etiology of the Veteran's skin cancer may be obtained.  Further, given the problems found with the prior opinion, the Board finds that the opinion should be obtained from a specialist if possible.  

Accordingly, the case is again REMANDED for the following actions:

1.  The Veteran's case will be reviewed by a specialist in dermatology in order to determine the etiology of the Veteran's basal and squamous cell carcinoma of the skin.  The record must be made available to the reviewer, and the resulting opinion must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. §§ 3.158 and 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  Upon review of the record, the reviewer will address the following:

(a)  Identify all skin disabilities, to include identifying the affected body parts, which have been present since the Veteran filed his claim in May 2008. 

(b)  For each skin disability and body part identified in part (a), provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that such is a result of the Veteran's presumed in-service exposure to herbicides. 

(c)  For each skin disability and body part identified in part (a), provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that such is a result of the Veteran's service, to include in-service exposure to sunlight, resulting in sunburn affecting various parts of his body.  In rendering the requested opinion, the reviewer must consider the June 1966 service treatment record notation that the Veteran had "sun burn."

A rationale for each opinion advanced must be provided.  The reviewer should also state what sources were consulted in forming the opinion.

If the reviewer relies on medical literature to support his/her opinion, the material relied upon must be specifically identified.  The reviewer will address the medical literature identified by the Veteran's representative as supporting the claim in the February 2014 Informal Presentation.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

3.  After completing the above actions, the RO/AMC should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested above has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence; and the issue on appeal will be readjudicated.  If the benefit sought on appeal is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

